UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7994


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

SENECA RAYVON ALLEN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:02-cr-00098-JAB-5)


Submitted:   February 26, 2013                  Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seneca Rayvon Allen, Appellant Pro Se. Clifton Thomas Barrett,
Angela Hewlett Miller, Assistant United States Attorneys, Ripley
Eagles Rand, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Seneca Rayvon Allen appeals the district court’s order

denying    his    18   U.S.C.   §   3582(c)(2)   (2006)    motion.      We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States    v.     Allen,   No.   1:02-cr-00098-JAB-5       (M.D.N.C.    Oct.   31,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the   materials

before    this    court   and   argument    would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                        2